In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-767V
                                   Filed: December 30, 2014
                                       Not for Publication

*************************
JENNIFER RATTERMAN                                 *
                                                   *
                                                   *
                         Petitioner,               *       Ruling on Entitlement; Concession;
                                                   *       Trivalent Influenza Vaccine
v.                                                 *       (“flu”); Shoulder Injury Related to
                                                   *       Vaccine Administration (“SIRVA”);
                                                   *       Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

Richard Christian Macke, Newport, KY, for petitioner.
Lynn Ricciardella, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

         On August 22, 2014, Jennifer Ratterman filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of a trivalent influenza
(“flu”) vaccination on August 26, 2011, petitioner suffered a “shoulder injury related to
vaccine administration.” Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On December 29 29, 2014, respondent filed her Rule 4(c) Report [“Respondent’s
Report”], in which she concedes that petitioner is entitled to compensation in this case.
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling and order on the United States Court of Federal Claims' website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
Respondent’s Report at 6. Specifically, respondent submits “that a preponderance of
evidence establishes that the injury to petitioner’s right shoulder was caused by the
administration of her August 26, 2011, flu vaccine, and that petitioner’s injury is not due
to factors unrelated to the administration of her August 26, 2011, flu vaccine.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                   s/Denise K. Vowell
                                   Denise K. Vowell
                                   Chief Special Master




                                             2